J. CURTISS BROWN, Chief Justice.
Appellants, E. W. Capíes and wife, in their amended motion for additional time to file a statement of facts, have set forth a reasonable explanation of their need for such extension in accordance with rule 21c Tex.R.Civ.P. and that motion is hereby granted.
However, our decision is not to be taken as condoning the conduct of the court reporter who requires full payment of the costs of preparing the statement of facts prior to beginning transcription and who states in affidavit that “[t]his is a policy, as a result of past experience, I rigidly adhere to.” On the contrary, we expressly disapprove of this policy and point out that the rules already require appellants to post bond or cash sufficient to cover all the costs which have accrued in the trial court and the costs of the statement of facts and transcript. Tex.R.Civ.P. 354. Further, both rules 354 and 365 provide for additional bond to be given if it is determined that the original amount was insufficient.
*530It is our opinion that the rules amply assure the reporter of payment for costs of preparing the statement of facts and that requiring full payment in advance is unwarranted. In this regard, we also direct attention to rules 376b and 376e which outline in detail the duties of reporters and of the trial judge in assuring the timely preparation of the appellate record. Provision is expressly made that “. . each court reporter shall report in writing to the judge on a monthly basis the amount and nature of the business pending in the court reporter’s office.”
Motion granted.